NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

APARNA VASHISHT-ROTA, an                        No. 19-55748
individual,
                                                D.C. No. 3:18-cv-02010-L-AGS
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

HOWELL MANAGEMENT SERVICES,
LLC, a Utah limited liability company; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Southern District of California
                   M. James Lorenz, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Aparna Vashisht-Rota appeals pro se the district court’s judgment

dismissing her diversity action alleging employment claims under California law.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under Federal Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338,

341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Vashisht-Rota’s claims in this action as

compulsory counterclaims because they arose from the same transaction or

occurrence as the claims being litigated in a pending Utah state court case, No.

170100325, Howell Mgmt. Servs. LLC v. August Educ. Grp., et al. See Utah R.

Civ. P. 13(a); Pochiro v. Prudential Ins. Co. of America, 827 F.2d 1246, 1249 (9th

Cir. 1987) (“The question whether the [Plaintiff’s] claims are compulsory

counterclaims which should have been pleaded in the earlier. . . state court action is

a question of state law.”); Yanaki v. Iomed Inc., 116 P.3d 962, 963-65 (Utah Ct.

App. 2005) (under Utah R. Civ. P. 13(a)(1), employee’s discrimination claims

were compulsory counterclaims that should have been filed in employer’s earlier-

filed action, even if administrative remedies were not yet exhausted; the

employment relationship was the transaction or occurrence that was the subject

matter of the employer’s claims); see also Beck v. Fort James Corp. (In re Crown

Vantage, Inc.), 421 F.3d 963, 973 n.7 (9th Cir. 2005) (“Federal courts will not

permit an action to be maintained where the claims asserted should have been

brought as a compulsory counterclaim in an earlier action.”).

      We do not consider arguments or allegations raised for the first time on

appeal, or documents and facts not presented to the district court. See Padgett v.


                                          2                                    19-55748
Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); United States v. Elias, 921 F.2d

870, 874 (9th Cir. 1990).

      Vashisht-Rota’s motion to withdraw Docket Entry No. 50 (Docket Entry No.

51) is granted. The Clerk will strike Docket Entry No. 50. All other pending

motions and requests are denied.

      AFFIRMED.




                                         3                                  19-55748